Fourth Court of Appeals
                                    San Antonio, Texas
                                          JUDGMENT
                                       No. 04-13-00816-CV

                            IN THE INTEREST OF A.M.L., a Child

                   From the 38th Judicial District Court, Medina County, Texas
                                Trial Court No. 12-11-21526-CV
                           Honorable Thomas F. Lee, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the motion to dismiss filed by appellant
G.L. is GRANTED and his appeal is DISMISSED. We order the appeal filed by appellant E.A.
retained on this court’s docket.

       We order that no costs be assessed against appellant G.L. because he is indigent.

       SIGNED March 12, 2014.


                                                   _________________________________
                                                   Marialyn Barnard, Justice